Case:12-13815-TBM Doc#:719 Filed:08/25/21               Entered:08/25/21 07:31:27 Page1 of 1




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

 In re:                                       )
                                              )
 UNITED WESTERN BANCORP, INC.,                )      Case No. 12-13815 TBM
 EIN: XX-XXXXXXX                              )      Chapter 7
                                              )
                               Debtor.        )


                ORDER GRANTING MOTION FOR ORDER APPROVING
               ABANDONMENT OF ASSET PURSUANT TO 11 U.S.C. §554(a)


        BEFORE THE COURT is the "Motion for Order Approving Abandonment of Asset
 Pursuant to 11 U.S.C. §554(a)" (Docket No. 710, the “Motion to Abandon”) filed by Simon E.
 Rodriguez, chapter 7 trustee (the "Trustee"). The Trustee asserts he provided proper notice of his
 Motion to Abandon and no objection has been filed thereto. Accordingly, the Court hereby

        ORDERS that the Motion to Abandon is GRANTED. Pursuant to 11 U.S.C. § 554(a),
 United Western Bancorp Inc.’s (“UWBI’s”) ownership of stock representing 100% ownership of
 United Western Bank (the “Bank Stock”) is deemed abandoned pursuant to 11 U.S.C. §554(a).


          DATED this 25th day of August, 2021.

                                              BY THE COURT:



                                              Thomas B. McNamara
                                              United States Bankruptcy Judge




 3537609.1
